Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 05, 2014

The Court of Appeals hereby passes the following order:

A15A0428. LAJUAN GUYTON v. THE STATE.

      Lajuan Guyton was convicted of several offenses, including felony murder. He
subsequently filed a “Motion to Vacate Void Judgment,” which the trial court denied.
Guyton then appealed to this Court. Under our Constitution, however, the Supreme
Court has appellate jurisdiction over “[a]ll cases in which a sentence of death was
imposed or could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8).
Because a penalty of death can be imposed for the crime of murder, jurisdiction is
proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563,
572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton,
253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to transfer “all cases in
which either a sentence of death or of life imprisonment has been imposed upon
conviction of murder”). The Supreme Court’s jurisdiction over murder cases includes
appeals from orders resolving post-judgment motions in such cases. See Simpson v.
State, 292 Ga. 764 (740 SE2d 124) (2013) (appeal from denial of motion attacking
murder convictions as void).          Accordingly, Guyton’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.
                                       Court of Appeals of the State of Georgia
                                                                            12/05/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.